Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 1 of 33 PageID# 356



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

 CHRISTIAN ALBERTO SANTOS GARCIA,          )
 et al.,                                   )
                                           )
                     Plaintiffs,           )
            v.                             )   No. 1:20-cv-821-LMB-JFA
                                           )
 CHAD F. WOLF, et al.,                     )
                                           )
                   Defendants.             )
 __________________________________________


           FEDERAL DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION




                                               G. ZACHARY TERWILLIGER
                                               UNITED STATES ATTORNEY

                                               YURI S. FUCHS
                                               Assistant United States Attorney
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Tel:    (703) 299-3872
                                               Fax: (703) 299-3983
                                               Email: yuri.fuchs@usdoj.gov

                                               Counsel for Federal Defendants
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 2 of 33 PageID# 357



                                          INTRODUCTION

         The COVID-19 pandemic has sadly weaved its way into the fabric of life across the United

 States, and an ever growing amount of individuals in our nation find themselves increasingly

 exposed to this highly contagious virus month after month despite the efforts of the federal

 government, local governments, and our civic institutions to mitigate the spread of this noxious

 pathogen—which sadly has not gone away and may not go away for the foreseeable future.

         But in the midst of this pandemic, Federal Defendants and officials at the Farmville

 Detention Center (“ICA Farmville”) have taken extensive and prompt measures to mitigate the

 spread of COVID-19 and its harm at the facility. Among other steps, officials have instituted

 widespread testing, ensured extensive cleaning of the facility, provided PPE and hand sanitizers to

 staff and detainees, provided medical treatment to detainees, and enforced social distancing

 measures in line with the Centers for Disease Control and Prevention’s (“CDC”) Interim Guidance

 for detention facilities. In addition, officials had previously sought to forestall the risk of COVID-

 19’s spread through cohorting and screening of detainees suspected to have the disease.

 Unfortunately though, Plaintiffs found themselves among those individuals exposed to COVID-19

 in late June 2020 and early July 2020 when there was a localized outbreak at ICA Farmville while

 similar outbreaks raged across the country. Defendants’ actions sadly could not avoid the

 emergence of COVID-19 at ICA Farmville, but they were reasonable proactive and preventative

 measures to a changing situation—one that Federal Defendants continue to find ways of addressing

 as it unfolds with the guidance and help of the CDC.

         Plaintiffs fault these measures and now seek to superimpose the judgment of their own

 expert for that of the officials on the ground and public health officials. In particular, they seek the

 extraordinary and disfavored relief of a mandatory injunction, that would judicially-mandate that

 Plaintiffs’ own selected and retained expert be allowed to inspect ICA Farmville and then oversee,

                                                     1
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 3 of 33 PageID# 358



 with this Court’s guidance, the facility’s day-to-day work, including efforts at social distancing,

 proper medical care, and nutrition—all of which the facility has existing measures regarding. The

 Court should not countenance this relief because Plaintiffs cannot make the clear showing that they

 are entitled to such an injunction against the Federal Defendants—one that the Supreme Court has

 rejected in the detention context.

         First, Plaintiffs have not shown a likelihood of success on the merits in order to obtain an

 injunction. Plaintiffs have not demonstrated that the Federal Defendants have subjected them to

 punishment or have been deliberately indifferent to their medical needs as part of their substantive

 due process claims. Rather, the steps taken at ICA Farmville have been reasonable responses to the

 risk of COVID-19 and have sought to provide proper medical precautions, medical treatment, and

 nutrition for the detainees there as recognized in a declaration that Plaintiffs themselves attached as

 an exhibit to their own Complaint. See generally ECF No. 1-7. Plaintiffs’ remaining Administrative

 Procedure Act (“APA”) claim is otherwise not cognizable, and, even if it were, it must also be

 dismissed because of the reasonable measures taken at ICA Farmville.

         Second, it is unlikely that Plaintiffs have shown irreparable harm. Lamentably, Plaintiffs

 were exposed to and fell ill to COVID-19, but their own declarations suggest that this harm—

 Plaintiffs’ exposure and their symptoms—has largely passed since they were first infected well over a

 month ago. Meanwhile, Plaintiffs’ suggestion that they could be reinfected is speculative at the

 moment and therefore insufficient to show irreparable harm.

         Lastly, mandatory injunctive relief here would not be in the public interest. Federal

 Defendants have been able to take proactive and preventative measures to address the harms of

 COVID-19 with flexibility to modify them dynamically as new facts and realities have emerged.

 Plaintiffs’ requested injunction would scythe at that dynamism, impose the judgment of a private

 expert over that of public health officials, and inject the Court into the micro-management of health

                                                     2
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 4 of 33 PageID# 359



 and safety measures at a detention facility. The public interest does not favor this outcome.

         For all these reasons, the Federal Defendants respectfully request that the Court deny

 Plaintiffs’ Motion for Preliminary Injunction.

                                    FACTUAL BACKGROUND

    I.      The Plaintiffs.

         Three of the four Plaintiffs are presently detained in ICA Farmville during the pendency of

 their removal proceedings. Immigration and Customs Enforcement (“ICE”) has no plans to transfer

 any of these individuals to a facility in Texas despite Plaintiffs’ hearsay contentions to the contrary.

 Compare ECF No. 1 ¶ 9 (“Compl.”) and ECF No. 7 at 9 (“Mem.”) with Ex. 1 ¶¶ 4, 29, 41, 48 (“Mullan

 Decl.”).

         Plaintiff Christian Alberto Santos Garcia is a 23-year-old citizen of El Salvador. See

 Compl. ¶ 11; Mullan Decl. ¶ 5. Plaintiff is currently in removal proceedings as the Department of

 Homeland Security (“DHS”) has appealed a December 9, 2019 decision by an Immigration Judge

 that granted Plaintiff Santos Garcia’s application for withholding of removal and application for

 protection under the Convention Against Torture. Mullan Decl. ¶ 28. Briefing on the appeal is

 complete. Mullan Decl. ¶ 28.

         Plaintiff Santos Salvador Bolanos Hernandez is a 35-year-old citizen of El Salvador.

 Compl. ¶ 12; Mullan Decl. ¶ 30. Plaintiff is currently in removal proceedings as DHS has appealed

 an April 28, 2020 decision that granted Plaintiff Santos Garcia’s application for withholding of

 removal. Mullan Decl. ¶¶ 39-40. Those proceedings are currently stayed pending appeal, and the

 Board of Immigration Appeals has yet to issue a briefing schedule. Mullan Decl. ¶ 40. Plaintiff

 tested negative for COVID-19 on July 16, 2020. ECF No. 30-1 ¶ 48 (“Crawford Decl.”).




                                                    3
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 5 of 33 PageID# 360



           Plaintiff Gerson Amilcar Perez Garcia is a 27-year-old citizen of Honduras who was

 granted asylum on July 30, 2020 and released from ICA Farmville on July 31, 2020. Compl. ¶ 13;

 Mullan Decl. ¶¶ 41, 47. 1

           Plaintiff Ismael Castillo Gutierrez is a 43-year-old citizen of Honduras. Compl. ¶ 14;

 Mullan Decl. ¶ 49. Plaintiff is currently in removal proceedings where he filed an application for

 asylum, withholding of removal, and protection under the Convention Against Torture on June 22,

 2020. Mullan Decl. ¶ 59. An individual hearing on that application is set for August 14, 2020.

 Mullan Decl. ¶ 63.

     II.       Plaintiffs’ Current Detention at Farmville

           As demonstrated by the numerous declarations attached to Defendants’ respective papers,

 ICA Farmville—as additionally guided by ICE itself—has duly prepared for the pandemic, is

 vigilantly monitoring the unfolding situation, and taking proactive and appropriate precautions to

 safeguard the lives and well-being of the detainees.

           ICA Farmville is a dedicated ICE detention facility that is subject to and complies with the

 Performance-Based National Detention Standards (“PBNDS”), which provide ICE’s national

 detentions standards regarding detainees’ health and food needs, among others. Mullan Decl. ¶ 66.

           With respect to detainees’ specific health needs, clinical services at ICA Farmville are

 provided under contract by Armor Correctional Health Services, Inc. (“ACHS”). Since the onset

 of COVID-19 in the United States, ICE epidemiologists (which are part of a separate ICE

 component dedicated exclusively to the health and needs of ICE detainees, known as ICE

 Health Services Corps (“IHSC”)) have been tracking the outbreak, regularly updating infection


 1
   Consequently, the substantive due process and APA claims are moot as to Plaintiff Perez Garcia
 because “[a] [detainee]’s transfer or release from a particular prison generally moots his claims for
 injunctive and declaratory relief with respect to his conditions of confinement there.” Nicholson v.
 Boakye, 2017 WL 3331775, at *2 (W.D. Va. Aug. 4, 2017); see also Incumaa v. Ozmint, 507 F.3d 281,
 286–87 (4th Cir. 2007).
                                                      4
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 6 of 33 PageID# 361



 prevention and control protocols, and issuing guidance to ACHS staff for the screening and

 management of potential exposure among detainees. ICE’s pandemic plan, which ICHS

 started to implement in January 2020, provides specific guidance for biological threats such as

 COVID-19. Most recently, in July 2020, ICE released the third version of its COVID-19

 Pandemic Response Requirements (“PRR”), which sets forth expectations and assists ICE

 detention facility operators in mitigating the risks of COVID-19. ICE has also paid particular

 attention to detainees who might be at higher risk to COVID-19, specifically those who are over the

 age of 60 or are immunocompromised, and implemented identification and additional case

 monitoring for those individuals. This attention is consistent with ICE’s broader evaluation of its

 detained population and its compliance with the nationwide injunction from Fraihat v. ICE, 19-cv-

 01546 (C.D. Cal.), which has led ICE to release over 900 medically at risk individuals since the

 outbreak of COVID-19 after evaluating their immigration history, criminal record, potential threat

 to public safety, flight risk, and national security concerns. Mullan Decl. ¶¶ 64, 75-77.

         In monitoring COVID-19 at ICA Farmville, ACHS itself is in daily contact with the

 Piedmont District of the Virginia Department of Health (the health district in which Farmville is

 located), and ACHS makes decisions on cohorting and isolation in consultation with them. When a

 dorm is placed on cohorting protocol, that dorm is placed on restricted movement and isolated

 from other dorms while detainees in that dorm are subject to increased medical monitoring. In

 testing for COVID-19, ACHS is also following guidance issued by the CDC to safeguard those

 in its custody and care. During intake medical screenings of detainees, comprehensive health

 assessments are based on detainee statements and a direct medical screening. Those detainees

 that present symptoms compatible with COVID-19 are placed in isolation, where they will be

 tested. If testing is positive, they will remain isolated and treated. In case of any clinical

 deterioration, they will be referred to a local hospital. In cases of known exposure to a person

                                                    5
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 7 of 33 PageID# 362



 with confirmed COVID-19, any asymptomatic detainees are placed in dorms, which are

 cohorted with restricted movement for the duration of the most recent incubation period (14

 days after most recent exposure to an ill detainee), and are monitored daily for fever and

 symptoms of respiratory illness. Symptomatic individuals are referred to a medical provider for

 evaluation. All detention staff are screened for COVID-19 symptoms and exposure prior to

 entering the facility as well. ACHS is also educating staff on an ongoing basis, focused on

 providing education at shift changes to ensure that all staff are covered. It is currently

 unknown if a person can be reinfected with COVID-19 more than once, but the determination

 of whether reinfection occurs is to be made on a case-by-case basis in consultation with

 infectious disease and public health experts. Mullan Decl. ¶¶ 78, 81-85.

         Additional proactive measures to prevent the spread of COVID-19 at ICA Farmville have

 also been taken, including: (1) implementing daily, increased cleaning such that ICA Farmville is

 cleaned and sanitized approximately every four hours; (2) educating detainees about the spread of

 COVID-19 and taking preventative measures to avoid the disease; (3) providing detainees and staff

 members each with soap, hand sanitizers, three N95 masks, two surgical masks, and two cloth

 masks; (4) encouraging all detainees to engage in social distancing to the maximum extent

 practicable; and (5) suspending visitation to the facility since March 13, 2020 to mitigate against

 spread from the outside. Mullan Decl. ¶¶ 79-80, 86-87.

         These proactive and preventative measures have continued and been increased as COVID-

 19 has generally spread throughout the United States; indeed, the facility has extensively increased its

 preventive measures in response to the recent uptick in COVID-19 cases. When 74 detainees were

 transferred to ICA Farmville on June 2, the facility performed pre-intake screening, tested all 74

 detainees, and cohorted the 51 positive cases it discovered in a previously vacant dorm away from

 the general population at the facility. All 74 detainees were quarantined from the general population

                                                    6
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 8 of 33 PageID# 363



 while they were being tested, and none exhibited serious symptoms or required hospitalization As a

 result of new COVID-19 cases the facility has discovered through testing, ICA Farmville tested all

 of its detainees (in some cases re-testing detainees), has instituted contact tracing of staff, is

 providing additional hand wash stations for detainees, and is distributing additional PPE for all

 detainees and staff. Moreover, ICA Farmville has also instituted social distancing measures in line

 with the CDC’s Interim Guidance, sent detainees with serious symptoms of COVID-19 for

 treatment at local hospitals, and otherwise provided for daily access to medical evaluations and over-

 the-counter medications upon request in the event that detainees are experiencing less severe

 symptoms of COVID-19. Currently, the facility is at less than half of its capacity and is continuing

 to retest detainees where clinically necessary, with some 38 detainees already testing negative for

 COVID-19 and 138 results still pending. See Crawford Decl. ¶¶ 3(c), 3(d), 15(i), 29-30, 35, 42, 50.

         More recently, in light of new COVID-19 cases, the CDC has agreed to visit the facility and

 will conduct an assessment of existing infection prevention and control measures related to

 COVID-19, with a target date of on or about August 7, 2020. Mullan Decl. ¶ 88.

         With respect to the detainees’ nutritional needs, ICA Farmville’s kitchen is run by Trinity

 Services Group (“Trinity”). The kitchen itself is cleaned on a constant, daily basis and food service

 workers (volunteer detainees) are given a physical and medical screening before they can begin work

 in the kitchen. Detention officers at ICA Farmville do not cook or engage in food production,

 which is done either by volunteer detainee workers or Trinity staff. Food preparation and the

 available diet for detainees at ICA Farmville are subject to strict controls regarding: the menu; the

 use of leftover products—which may not be served unless 24 hours within their initial preparation;

 food temperature; cleaning; and pest control. Detainees can report or file grievances regarding

 issues with their food. Since January 1, 2020, there have been 42 total food grievances at the facility,

 many of which regard requests for special food accommodations and larger portions and none of

                                                      7
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 9 of 33 PageID# 364



 which have detailed allegations of insects in detainees’ food. While there were 16 allegations of

 expired food, 11 of those related to grievances regarding expired milk that appears to have arisen on

 July 21 and July 22, 2020 as a result of milk supply issues with milk received from the Virginia

 Department of Corrections. Mullan Decl. ¶¶ 69-74; Crawford Decl. ¶ 45.

                                              ARGUMENT

         I.      Plaintiffs Fail to Show that They Satisfy the Four Factors to Justify Injunctive
                 Relief.

         “[P]reliminary injunctions are extraordinary remedies involving the exercise of very far-

 reaching power to be granted only sparingly and in limited circumstances.” MicroStrategy Inc. v.

 Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001) (citation omitted). In order to obtain a preliminary

 injunction, Plaintiffs must make a “clear showing” of each of the four factors: (1) a likelihood of

 success on the merits; (2) irreparable harm in the absence of preliminary injunctive relief; (3) that the

 balance of equities tips in their favor; and (4) that the public interest favors the requested equitable

 relief. Winter v. NRDC, 555 U.S. 7, 20 (2008).

         “Ordinarily, preliminary injunctions are issued to protect the status quo and to prevent

 irreparable harm during the pendency of a lawsuit ultimately to preserve the court’s ability to render

 a meaningful judgment on the merits.” See Perry v. Judd, 471 F. App’x 219, 223 (4th Cir. 2012).

 Plaintiffs here, however, do not seek a preliminary injunction for its generally intended purpose—to

 maintain the status quo. Instead, Plaintiffs seek the extraordinary and disfavored relief of a

 “mandatory” injunction asking this Court to appoint their own expert to oversee the

 implementation of their requested conditions at ICA Farmville. See ECF No. 6 (“Mot.”); see also

 Taylor v. Freeman, 34 F.3d 266, 270 n.2 (4th Cir. 1994) (“Mandatory preliminary injunctive relief in

 any circumstance is disfavored, and warranted only in the most extraordinary circumstances.”). To

 obtain this extraordinary and disfavored relief, courts require “a heightened showing of the four

 factors.” RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1209 (10th Cir. 2009); Vollette v. Watson, 2012 WL
                                                     8
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 10 of 33 PageID# 365



 3026360, at *3 (E.D. Va. July 24, 2012) (explaining that the Winter standard “becomes even more

 exacting” for mandatory injunctive relief). Plaintiffs cannot muster a regular showing—let alone a

 heightened showing—of the four factors required for a preliminary injunction under Winter.

         A.       Factor 1: Plaintiffs cannot show they are likely to succeed on the merits.

         No injunction should issue to Plaintiffs because they cannot establish that they have a “clear

 and convincing probability of success” on the merits. Cornwell v. Sachs, 99 F. Supp. 2d 695, 704

 (E.D. Va. 2000). As to their constitutional claims, Plaintiffs cannot show that the Federal

 Defendants have been deliberately indifferent to their medical needs or that their conditions

 represent constitutionally improper “punishment.” Moreover, Plaintiffs do not have a cognizable

 APA claim based on Federal Defendants’ alleged non-compliance with the PBNDS. 2

                  1.   Plaintiffs Are Unlikely to Succeed on the Merits of Their Fifth
                  Amendment Claims.

         Plaintiffs assert two theories under the Fifth Amendment’s Due Process clause to justify the

 extraordinary and disfavored relief of a mandatory injunction. First, Plaintiffs argue that Federal

 Defendants have been deliberately indifferent to their serious medical needs. Mem. at 15-22. And

 second, Plaintiffs assert that Federal Defendants are subjecting them to impermissible punishment.

 Mem. at 23-24.

         Whether Plaintiffs’ Fifth Amendment due process rights are commensurate in scope with


 2
   In assessing Plaintiffs’ claims, the Court should not consider or should otherwise assign minimal
 weight to a number of their hearsay declarations. For instance, Plaintiff Santos Garcia’s declaration
 asserts that he “hear[d] from Farmville personnel that ICE planned to transfer the majority of
 people at Farmville to another ICE facility in Texas.” ECF No. 1-1 ¶ 24. More glaringly, the
 declaration of Ashley I. Warmeling is entirely hearsay and hearsay-upon-hearsay, relying on
 information provided to counsel by unnamed “clients” regarding the conditions at ICA Farmville.
 See generally ECF No. 1-10. The Court should discount or refuse to consider this evidence as a result.
 See Bank of Am. Inv. Servs., Inc. v. Byrd, 2009 WL 10184606, at *7 (E.D. Va. June 15, 2009) (noting that
 “the fact that the affidavit is based on hearsay is a factor in determining the evidentiary weight of the
 affidavit”); Albritton v. Johnson, 2008 WL 8178123, at *1 (E.D. Va. Apr. 2, 2008) (concluding that “the
 court cannot consider plaintiff’s affidavit as evidence to support [his] motion for a preliminary
 injunction” because it was primarily comprised of hearsay).
                                                     9
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 11 of 33 PageID# 366



 the rights of other civil detainees as a matter of substantive due process is far from clear. See

 Demore v. Kim, 538 U.S. 510, 521 (2003) (“In the exercise of its broad power over naturalization and

 immigration, Congress regularly makes rules that would be unacceptable if applied to citizens.”).

 Regardless, Plaintiffs are unlikely to succeed on the merits of their substantive due process claims

 because the alleged conditions do not constitute deliberate indifference on the part of the Federal

 Defendants and are not unlawful punishment. In fact, Plaintiffs’ claims improperly ask this Court

 to intercede and micro-manage the affairs of ICA Farmville despite the well-settled admonition

 that “[f]ederal courts sit not to supervise prisons.” Cruz v. Beto, 405 U.S. 319, 321 (1972).

                         a.      Plaintiffs have not demonstrated deliberate indifference to their
                                 serious medical needs.

         Plaintiffs first argue that their detention violates their due process rights under the Fifth

 Amendment because Federal Defendants have acted with deliberate indifference towards their

 medical care. See Mem. at 15. The Fourth Circuit evaluates substantive due process deliberate

 indifference claims under the same rubric that it applies to Eighth Amendment deliberate

 indifference claims. Consequently, a plaintiff “makes out a due process violation if he shows

 deliberate indifference to serious medical needs . . . because no legitimate nonpunitive goal is served

 by a denial or unreasonable delay in providing medical treatment where the need for such treatment

 is apparent.” Martin v. Gentile, 849 F.2d 863, 871 (4th Cir. 1988) (internal quotations omitted); see also

 Young v. City of Mt. Ranier, 238 F.3d 567, 575 (4th Cir. 2001) (“The Fourteenth Amendment right of

 pretrial detainees, like the Eighth Amendment right of convicted prisoners, requires that

 governmental officials not be deliberately indifferent.”).

         As the Fourth Circuit has held, “[d]eliberate indifference is a very high standard—a showing

 of mere negligence will not meet it.” Shover v. Chestnut, 798 F. App’x 760, 762 (4th Cir. 2020)

 (quoting Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999)). “The deliberate indifference standard is

 a two-pronged test: (1) the prisoner must be exposed to a substantial risk of serious harm, and (2)
                                                     10
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 12 of 33 PageID# 367



 the prison official must know of and disregard that substantial risk to the inmate’s health or safety.”

 Thompson v. Virginia, 878 F.3d 89, 97-98 (4th Cir. 2017). Thus, Plaintiffs must show that Federal

 Defendants had “actual knowledge of the risk of harm to the inmate” and that they “must also have

 recognized that [their] actions were insufficient to mitigate the risk of harm to the inmate arising

 from his medical needs.” Id. (quoting Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). 3

         Deliberate indifference “is a higher standard for culpability than mere negligence or even

 civil recklessness.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014); see also Farmer v. Brennan, 511

 U.S. 825, 839-40 (1994) (adopting “subjective recklessness as used in the criminal law . . . as the test

 for ‘deliberate indifference’ under the Eighth Amendment”). It is “a very high standard” because

 “the Constitution is designed to deal with deprivations of rights, not errors in judgment, even

 though such errors may have unfortunate consequences.” Grayson, 195 F.3d at 695-96. A deliberate

 indifference claim is reserved for those actions or treatments that are “[s]o grossly incompetent,

 inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.”

 Christian v. Wright, 2011 WL 10621667, at *2 (E.D. Va. Nov. 9, 2011) (O’Grady, J.) (alteration in

 original) (quoting Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990)). Put simply, the mere fact that a

 detainee suffers a medical difficulty does not equate to deliberate indifference. See, e.g., Clark-Murphy


 3
  Plaintiffs’ argument proceeds on what they deem “the old subjective standard,” Mem. at 17,
 agreeing that this is the applicable standard for the second step of a deliberate indifference claim.
 Nonetheless, Plaintiffs suggest that the second step of their deliberate indifference claim might be an
 objective inquiry, drawing on Kingsley v. Hendrickson, 576 U.S. 389 (2015), to claim that “the question
 of whether the official knew of and disregarded the risk to Plaintiffs’ health and safety is an objective
 one.” Mem. at 16-17. Because Plaintiffs have explicitly premised their actual argument on the
 familiar Farmer standard, this aside is immaterial to deciding their claim. However, Plaintiffs’
 musings are incorrect in any event. Contrary to Plaintiffs’ suggestion that the state of the law is
 “unsettled,” Mem. at 16, post-Kingsley, the Fourth Circuit has continued to adhere to settled
 precedent and the two-pronged Farmer test in evaluating pretrial detainees’ claims that their serious
 medical needs were ignored under the lens of deliberate indifference. See, e.g., Shover, 798 F. App’x at
 761. Moreover, other courts of appeals have rejected Kingsley’s application in similar claims of
 deliberate indifference to detainees’ medical needs. See, e.g., Swain v. Junior, 2020 WL 3167628, at *5
 n.4 (11th Cir. June 15, 2020). Federal Defendants also submit that an objective standard would not
 change the outcome based on the numerous and exhaustive measures taken at ICA Farmville.
                                                     11
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 13 of 33 PageID# 368



 v. Foreback, 439 F.3d 280, 286 (6th Cir. 2006) (holding that detainee could not establish deliberate

 indifference through application of “res ipsa loquitor”).

         Leaving aside whether or not the existence of positive COVID-19 cases at ICA Farmville

 satisfies the first element despite measures taken by facility staff to isolate and treat detainees testing

 positive for COVID-19, see Crawford Decl. ¶¶ 28-30, 40, 42, 46-48, and despite Plaintiffs themselves

 no longer showing symptoms associated with COVID-19, see infra Part I.B., it is unnecessary for this

 court to assess whether the first element is met because Plaintiffs cannot satisfy the second element

 of the deliberate indifference standard. See Toure v. Hott, 2020 WL 2092639, at *13 (E.D. Va. Apr.

 29, 2020). 4 The fact that ICE has taken significant affirmative steps to mitigate the risk of COVID-

 19, by itself, decisively refutes any assertion that ICE officials have acted with deliberate indifference

 to the risk of COVID-19 at ICA Farmville. Defendants, both at the government and facility level,

 have issued guidance and worked together to develop best practices for the health and safety of the

 detainees in custody. See, e.g., Mullan Decl. ¶¶ 75-87.

         Federal Defendants have been monitoring the potential reach of COVID-19 since January

 2020, and have gone to great lengths to implement procedures and cohorting protocols, with the

 guidance of their own medical experts, to protect detainees in their care and to provide additional



 4
   Plaintiffs brush aside Toure, claiming that it is inapposite to the current case because it was a habeas
 petition, involved different legal issues, and involved no confirmed COVID-19 cases yet at ICA
 Farmville. See Mem. at 18 n.60. None of these distinctions are availing though, and Toure is directly
 relevant to this Court’s analysis. The petitioners-plaintiffs in Toure, like Plaintiffs, did move for
 injunctive relief and brought deliberate indifference claims related to the conditions of confinement
 at ICA Farmville in light of COVID-19 that were decided by Judge O’Grady. See Toure, 2020 WL
 2092639, at *13-*14. Moreover, while there were no COVID-19 cases at the time Toure was
 decided, Judge O’Grady’s decision actually declined to rule on whether the objective substantial risk
 of harm prong was met and concluded, based on the preventative measures taken at the facility, that
 “[p]laintiffs ha[d] failed to clearly establish the subjective prong.” Id. at *13. On this point, Judge
 O’Grady highlighted numerous measures adopted by Farmville in the wake of the pandemic,
 including its ability to “multiply [its] treatment capabilities.” Toure, 2020 WL 2092639, at *12. In the
 months since that decision, ICA Farmville has adopted even more extensive measures, such as the
 full testing and re-testing of all of its detainees. See Crawford Decl. ¶ 46.
                                                     12
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 14 of 33 PageID# 369



 monitoring of detainees that are particularly vulnerable by virtue of their age or immune status.

 Mullan Decl. ¶¶ 75-78. Federal Defendants have instituted procedures to isolate and/or contain any

 alien with a suspected or confirmed case of COVID-19 from the rest of the general population, and

 the facility has taken even more drastic steps in response to the recent rise in cases at ICA Farmville.

 Mullan Decl. ¶¶ 81-84; Crawford Decl. ¶¶ 28-30, 32, 50. Moreover, Defendants have taken

 additional measures in Farmville—in step with the CDC’s recommendations—to mitigate the spread

 of COVID-19 by temporarily suspending visitation, thoroughly cleaning ICA Farmville every four

 hours, and issuing protective equipment and multiple masks to every detainee and staff member.

 Mullan Decl. ¶¶ 79-80, 86-87; see Aslanturk v. Hott, 2020 WL 2465663, at *134 (E.D. Va. May 8,

 2020) (holding that officials at Caroline detention facility were not deliberately indifferent through

 similar measures of isolating detainees, repeated cleaning, and suspension of visitation); see also Toure,

 2020 WL 2092639, at *13 (same as to Caroline and ICA Farmville). Plaintiffs may find some of

 these measures unsatisfactory, but their disagreement and that of their expert with otherwise

 reasonable preventative and proactive measures does not provide them with a constitutional right to

 substitute the judgment of Plaintiffs’ chosen expert for that of Federal Defendants and public health

 officials. See United States v. Clawson, 650 F.3d 530, 538 (4th Cir. 2011) (“The mere possibility of a

 change in treatment based on the professional judgment of a prison’s medical team simply does not

 give rise to an Eighth Amendment violation.”); Kiernan v. McKinley, 2009 WL 2175639, at *2 (E.D.

 Va. July 20, 2009) (Brinkema, J.) (same); see also Bowring v. Godwin, 551 F.2d 44, 48 (4th Cir. 1977)

 (stating that, as to adequacy of medical treatment in prisons, “courts will not intervene upon

 allegations of mere negligence, mistake or difference of opinion”).

         Defendants’ attention to the medical needs of all detainees, including medical care to

 detainees showing signs of illness, coupled with the preventative steps taken by ICE in response to

 the pandemic, clearly show that Federal Defendants have not been deliberately indifferent to

                                                     13
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 15 of 33 PageID# 370



 Plaintiffs’ health needs. See Farmer, 511 U.S. at 844 (“A prison official’s duty under the Eighth

 Amendment is to ensure reasonable safety.”) (quotation omitted) (emphasis added); Brown, 240 F.3d

 383, 390 (4th Cir. 2001) (defendant “avoids liability [on a deliberate indifference claim] if he

 responded reasonably to the risk of which he knew”).

         Plaintiffs argue that “[d]espite knowing the substantial risk to Plaintiffs’ and other detainees’

 health and safety, Defendants have disregarded this risk by failing to mitigate or control the risk of

 exposure to COVID-19 at Farmville.” Mem. at 19. But what matters in the deliberate indifference

 analysis is not that Plaintiffs were exposed to COVID-19 but rather whether Federal Defendants

 adopted reasonable measures to stem that risk, which they did. See Swain, 961 F.3d at 1287 (“First,

 and most obviously, the district court erred in relying on the increased rate of infection. . . . ‘[p]rison

 officials who actually knew of a substantial risk to inmate health or safety may be found free from

 liability if they responded reasonably to the risk, even if the harm ultimately was not averted.’ . . . A

 resulting harm thus cannot alone establish a culpable state of mind.”) (emphasis in original); see also

 Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020) (“The BOP’s steps to prevent and mitigate

 COVID-19 spread . . . are likely reasonable responses to this serious risk.”).

         Plaintiffs further allege that Defendants are deliberately indifferent because they maintain an

 overcrowded facility, have not provided PPE, unreasonably delayed the testing of the detainee

 population, have not provided medical treatment, transferred 74 detainees to the facility without

 providing proper precautions, and are going to transfer Plaintiffs to a facility in Texas. Mem. at 1,

 19-22. For one, many of these contentions are not well-taken as a factual matter. ICA Farmville

 has, among other measures: instituted social distancing measures in line with CDC guidance for

 detention facilities, provided PPE to detainees, sent detainees with serious symptoms for treatment

 at local hospitals and otherwise provided for daily access to medical evaluations and over-the-

 counter medications upon request, and provided testing of all detainees. Crawford Decl. ¶¶ 3(d),

                                                         14
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 16 of 33 PageID# 371



 15(i), 5 20, 40, 42, 50. Plaintiffs’ contention that 74 detainees were transferred to Farmville in early

 June 2020 “even though [Defendants] knew that they did not have the capacity to quarantine,

 isolate, or adequately screen them at intake,” Mem. at 1, is also incorrect. To the contrary, ICA

 Farmville had the capacity accommodate this transfer at the time, engaged in pre-intake screening of

 detainees, and subsequently isolated the transferred detainees away from the general population.

 Crawford Decl. ¶¶ 29-30. 6 Moreover, Plaintiffs themselves are not going to be transferred to a

 facility in Texas despite Plaintiff Santos Garcia’s hearsay declaration stating otherwise. Mullan Decl.

 ¶¶ 4, 29, 41, 48. In reviewing the measures put in place at ICA Farmville, it is clear that the facility is

 not at all like the facilities identified by Plaintiffs as involving “similar conditions.” See Mem. at 20-

 21; see Seth v. McDonough, 2020 WL 2571168, at *12–13 (D. Md. May 21, 2020) (involving a facility

 where “no formal plan exists to continue in some orderly fashion, the provision of PPE, cleaning

 supplies, and social distancing measures” and where there was a “combination of simultaneously

 undertesting, failing to isolate and provide basic medical attention to COVID-19 symptomatic

 detainees, and ignoring high-risk detainees”); Coreas v. Bounds, 2020 WL 2201850, at *2 (D. Md. Apr.

 30, 2020) (alleging no “social distancing protocols” or testing at a facility).

         For another, caselaw both prior and during COVID-19 has made clear that the “test for

 deliberate indifference requires reasonable action.” Toure, 2020 WL 2092639, at *13; see also Makdessi v.

 Fields, 789 F.3d 126, 132 (4th Cir. 2015) (“[O]fficials are . . . obligated to take reasonable measures to


 5
   The Crawford Declaration lists a number of operations modified at ICA Farmville in order to
 maximize social distancing, which largely track the CDC’s own interim guidance for detention
 facilities. See CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
 Correctional and Detention Facilities (last updated July 22, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
 correctional-detention.html (“CDC Interim Guidance”).
 6
   In fact, Virginia’s two Senators—whose July 16, 2020 letter Plaintiffs partly rely on to establish the
 facts on the ground, see, e.g., Mem. at 6—recognized that “Farmville ICA appears to have followed
 appropriate quarantine measures” with regards to the early June 2020 transfer. Letter from Sens.
 Warner and Kaine to Acting Sec’y Wolf (June 26, 2020), https://www.kaine.senate.gov/press-
 releases/warner-and-kaine-call-for-ice-to-stop-transferring-detainees-amid-covid-19-crisis.
                                                     15
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 17 of 33 PageID# 372



 guarantee inmate safety.”) (emphasis added). Although Plaintiffs find fault with the current

 measures instituted to prevent, mitigate, and treat the spread of COVID-19, Federal Defendants’

 obligations under substantive due process is to take the reasonable measures available to them, not

 eradicate this sadly, as of yet, incurable disease wholesale. See Swain, 961 F.3d at 1289 (“We simply

 cannot conclude that, when faced with a perfect storm of a contagious virus and the space

 constraints inherent in a correctional facility, the defendants here acted unreasonably by ‘doing their

 best.’”); Wilson, 961 F.3d at 840-41 (“As of April 22, fifty-nine inmates and forty-six staff members

 tested positive for COVID-19, and six inmates died . . . while the harm imposed by COVID-19 on

 inmates . . . ‘ultimately [is] not averted,’ the BOP has ‘responded reasonably to the risk’ and

 therefore has not been deliberately indifferent.”);, see also Gonzalez v. Ahern, 2020 WL 3470089, at *7

 (N.D. Cal. June 25, 2020) (“[D]elays in processing testing or communication lapses [regarding

 COVID-19] rise to the level of reckless disregard.”); Benavides v. Gartland, 2020 WL 1914916, at *5

 (S.D. Ga. Apr. 18, 2020) (“[T]he Constitution does not require that detention facilities reduce the

 risk of harm to zero.”). Because Federal Defendants have responded reasonably to the risk posed

 COVID-19, Plaintiffs’ deliberate indifference claim likely fails on the merits.

                         b. The Plaintiffs’ alleged conditions are not “punishment.”
         The Federal Defendants are not subjecting Plaintiffs to detention conditions that amount to

 “punishment” in violation of the Fifth Amendment. To succeed on this alternate theory, Plaintiffs

 must show that the particular conditions were either: “(1) imposed with an expressed intent to

 punish or (2) not reasonably related to a legitimate nonpunitive governmental objective.” Williamson

 v. Stirling, 912 F.3d 154, 174 (4th Cir. 2018) (quoting Slade v. Hampton Roads Regional Jail, 407 F.3d

 243, 251 (4th Cir. 2005)).

         Plaintiffs have not contended that the Defendants are intentionally punishing them. Thus, it

 is incumbent upon Plaintiffs to show that the allegedly unconstitutional condition of their detention


                                                     16
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 18 of 33 PageID# 373



 is not “reasonably related to a legitimate governmental objective,”—i.e., the condition is “arbitrary

 or purposeless.” Bell v. Wolfish, 441 U.S. 441 U.S. 520, 539 (1979). Because, “if a particular

 condition or restriction of pretrial detention is reasonably related to a legitimate governmental

 objective, it does not, without more, amount to ‘punishment.’” Bell, 441 U.S. at 539. Similarly, if an

 imposed condition is an “incident” of “some other legitimate governmental purpose” it does not

 amount to punishment. Id. at 538. The Supreme Court has thus cautioned lower courts that

 whether a condition amounts to punishment does not hinge on “a court’s idea of how best to

 operate a detention facility.” Id.

         Plaintiffs’ continued detention is consistent with a legitimate government objective, which

 has been expressly recognized by the Supreme Court. The Supreme Court has recognized the

 Government’s legitimate interest in protecting the public and preventing aliens from absconding by

 detaining aliens pending their immigration proceedings. See Jennings v. Rodriguez, 138 S. Ct. 830, 836-

 37 (2018); Demore, 538 U.S. at 520-522; Zadvydas v. Davis, 533 U.S. 678, 690-91 (2001). Nor is

 detention pending removal an “excessive” means of achieving those interests. The Supreme Court

 has repeatedly affirmed detention as a “constitutionally valid aspect of the deportation process.”

 Demore, 538 U.S. at 523 (listing cases). And courts in this district have held that such detention, even

 during COVID-19, “is reasonably related to the legitimate government interested of preventing

 [detained aliens] of absconding and ensuring [their] appearance for . . . removal proceedings.”

 Aslanturk, 2020 WL 2465663, at *11. In short, Plaintiffs simply cannot ignore the Supreme Court’s

 holdings about the legitimacy of civil immigration detention because of the pandemic.

         Plaintiffs recognize and do not appear to contest that interest, see Mem. at 23, but assert that

 their alleged conditions are not reasonably related to that interest because of Defendants’ alleged

 failure to provide for social distancing, PPE, testing, treatment, and adequate nutrition. Plaintiffs’

 theory of a lack of a reasonable relationship appears to be an attempt to circumvent the high bar in

                                                    17
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 19 of 33 PageID# 374



 deliberate indifference claims by presenting their deliberate indifference claims in the mask of an

 unlawful punishment claim. 7 Nonetheless, as previously discussed, Plaintiffs’ contentions regarding

 alleged faulty measures are not well-taken in light of the actual conditions at ICA Farmville. See supra

 Part I.A.1.a. In fact, the declaration by Jeffrey Crawford that Plaintiffs appended to their own

 Complaint, and which Plaintiffs rely on in establishing the conditions at ICA Farmville, goes

 through a litany of the measures taken by the facility to provide for social distancing, PPE, testing,

 and treatment. See generally ECF No. 1-7. These measures are sufficient to find that the conditions

 of Plaintiffs’ detention are an “incident” of the “legitimate governmental purpose” underpinning

 Plaintiffs’ detention. Bell, 441 U.S. at 538; see A.S.M. v. Warden, Stewart Cty. Det. Ctr., 2020 WL

 2988307, at *5 (M.D. Ga. June 3, 2020) (rejecting a substantive due process claim to condition of

 confinement at an immigration detention facility in light of COVID-19 where “Respondents ha[d]

 taken extensive and reasonable measures to reduce the risk of coronavirus spread”). 8

         Otherwise, Plaintiffs’ disagreements about the efficacy of these measures would invite the

 Court to become a prison administrator during the course of outbreaks even though the Supreme

 Court has explicitly warned against this. See Cruz, 405 U.S. at 321. Accordingly, other courts

 assessing similar preventative measures by detention facilities—such as “screening and intake

 procedures, enhanced cleaning regimens, social distancing policies, and efforts to educate detainees

 on COVID-19 prevention”—have cautioned that “decisions about whether a restriction or

 condition is merited are ‘peculiarly within the province and professional expertise of corrections


 7
   Plaintiffs’ theory effectively suggests that a detainee could bring an unlawful punishment claim if
 any denial of some form of treatment is not necessary for the purpose of his detention.
 8
   Plaintiffs’ reliance on Thakker v. Doll, 2020 WL 1671563 (E.D. Pa. Mar. 31, 2020) on this claim, see
 Mem. at 23-24, is unavailing in light of the Federal Defendants’ actions to mitigate the spread of
 COVID-19 into the facilities (e.g., frequent cleaning, screening protocols, testing, treatment, etc.),
 which were not found to have occurred in Thakker. See, e.g., Buleishvili v. Hoover, 2020 WL 1911507,
 at *5 (M.D. Pa. Apr. 20, 2020) (“For these reasons, we reject the suggestion that we—or any court—
 should apply Thakker wholesale to grant relief in COVID-19 habeas cases.”).

                                                     18
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 20 of 33 PageID# 375



 officials.’” Benavides v. Gartland, 2020 WL 3839938, at *6 (S.D. Ga. July 8, 2020) (quoting Bell, 441

 U.S. at 540 n.23) (rejecting plaintiffs-petitioners unlawful punishment claim). 9 In short, because

 Plaintiffs’ detention is reasonably related to the Government’s legitimate purpose in detaining them

 pending removal proceedings, Plaintiffs’ punishment claim likely fails on the merits.

                 2.      Plaintiffs’ APA Claim Is Not Cognizable or Otherwise Fails on the
                 Merits.

         Plaintiffs’ remaining claim against Federal Defendants, see Compl. ¶¶ 191-201, asserts that

 Federal Defendants’ alleged failure to provide medical treatment and food service to detainees in

 accordance with ICE’s PBNDS violates the APA. See also Mem. at 24-27. Plaintiffs’ argument is

 that: the APA directs courts to “hold unlawful and set aside agency action” that is “arbitrary,

 capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A);

 the doctrine set out by United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954) (the “Accardi

 doctrine”) allows for suit to direct agencies to follow their own procedures; and Federal Defendants

 have failed to abide by the “Medical Care” and Food Service” standards in ICE’s own standards for

 treating immigration detainees. See id. However, Plaintiffs’ claim is neither cognizable under the

 APA nor is it meritorious even if Plaintiffs could state a claim.

         First, Plaintiffs’ APA claim is not cognizable because Plaintiffs do not challenge final agency


 9
  To the extent this Court is inclined to accept Plaintiffs’ contentions regarding the status of
 COVID-19 measures and nutrition at ICA Farmville, the Benavides decision is instructive on why
 Plaintiffs still cannot state a likelihood of success on the merits. In Benavides, the Court recognized
 that petitioners-plaintiffs’ allegations of limited social distancing, access to cleaning supplies, and
 mitigation measures at a detention facility “contrast[ed] sharply with declarations from both the
 Acting ICE Field Office Director and the Interim Facility Administrator for the [facility] identifying
 a number of measures taken to protect detainees from exposure to COVID-19.” 2020 WL
 3839938, at *6. The court concluded that this conflicting version of the facts was insufficient to
 show a likelihood of success on Plaintiffs’ unlawful punishment claim. Id. Notably, as in this action,
 the plaintiffs-petitioners in Benavides appended a declaration from Dr. Homer Venters, see ECF No.
 1-6, which similarly relied on detainees’ declarations for his assessment of conditions at the facility
 and “opine[d] on an ideal response to Coronavirus, rather than a constitutionally adequate one.”
 2020 WL 3839938, at *7. The Benavides court gave little weight to Dr. Venters’ declaration as should
 this Court.
                                                     19
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 21 of 33 PageID# 376



 action which the Court can review under the APA and because the Accardi doctrine does not permit

 Plaintiffs to compel the agency enforce substantive rights regarding medical care and food service.

 And second, even assuming that Plaintiffs’ APA claim were cognizable, Federal Defendants have

 abided by the PBNDS. Thus, Plaintiffs are not likely to succeed on the merits of their APA claim.

                         a. Plaintiffs’ APA Claim is not cognizable.

         While Plaintiffs seek to challenge and force Federal Defendants’ compliance with the

 PBNDS under the APA, the APA does not provide them with a right of action in this particular

 circumstance because they: a) are not challenging final agency action required to bring an APA

 claim; and b) are bringing an Accardi claim to enforce substantive rights under the PBNDS.

 i.      Although the APA provides a right of action set aside agency action that is “arbitrary,

 capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),

 there must be “final agency action” for suit under the APA. 5 U.S.C. § 704; see also Heckler v. Chaney,

 470 U.S. 821, 828 (1985) (noting that the APA provides review “as long as the action is a ‘final

 agency action for which there is no other adequate remedy in a court.’”). However, “[w]hile a single

 step or measure is reviewable, an on-going program or policy is not, in itself, a ‘final agency action’

 under the APA.” Cobell v. Norton, 240 F.3d 1081, 1095 (D.C. Cir. 2001). As such, “[w]hen

 challenging agency action—whether it be a particular action or a failure to act altogether—the

 plaintiff must . . . identify specific and discrete governmental conduct, rather than launch a ‘broad

 programmatic attack’ on the government’s operations.” City of New York v. United States Dep’t of Def.,

 913 F.3d 423, 431 (4th Cir. 2019). Plaintiffs thus cannot bring suit under the APA when they do not

 challenge a discrete measure but rather seek “wholesale improvement of [a] program by court

 decree.” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 891 (1990).

         Here, Plaintiffs’ challenge to Federal Defendants’ compliance with the PBNDS is not

 cognizable “final agency action” for suit under the APA. Plaintiffs do not challenge a discrete


                                                    20
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 22 of 33 PageID# 377



 decision not to follow the PBNDS or any other specific decision, but rather they seek to force

 Federal Defendants into following these standards as Plaintiffs see fit. This is just the sort of

 “programmatic attack” that the Supreme Court has rejected as allowing for suit under the APA;

 indeed, the Fourth Circuit has expressly held that this type of claim is improper because under the

 APA courts may “review only those acts that are specific enough to avoid entangling the judiciary in

 programmatic oversight, clear enough to avoid substituting judicial judgments for those of the

 executive branch, and substantial enough to prevent an incursion into internal agency management.”

 City of New York, 913 F.3d at 432. City of New York is particularly instructive. There, plaintiffs filed

 suit against the Department of Defense seeking to force its “more thorough compliance” with a

 background check system. Id. at 427. The court correctly concluded that plaintiffs brought a “broad

 programmatic attack” because they sought to enforce the agency’s compliance with its statutory

 mandate. Id. at 433. Notably, the Fourth Circuit recognized that plaintiffs’ requested remedy

 reinforced this conclusion as they were “ultimately asking for . . . a judicial decree making the

 assistance of the federal government more useful to them than it [was].” Id. at 435.

         So too here. Plaintiffs’ APA claim is seeking what Plaintiffs deem more thorough

 compliance with the PBNDS, and—through asking the court to appoint their expert to inspect and

 monitor ICA Farmville—is asking the Court to grant this compliance to Plaintiffs’ liking. This is

 not a cognizable APA claim. Indeed, a number of recent decisions have rejected similar APA claims

 whereby plaintiffs sought to have ICE enforce its standards to the plaintiffs’ liking amidst COVID-

 19. See Rosa v. McAleenan, 2019 WL 5191095, at *20 (S.D. Tex. Oct. 15, 2019) (rejecting plaintiffs’

 challenge to ICE’s compliance with its National Standard of Transport, Escort, Detention, and

 Search Standards on how to transport detainees); see also C.G.B. v. Wolf, 2020 WL 2935111, at *22

 (D.D.C. June 2, 2020) (rejecting plaintiffs’ APA claim premised “on ICE’s alleged failure to

 implement the PRR in the various detention facilities,” as “allegations of ‘general deficiencies in

                                                    21
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 23 of 33 PageID# 378



 [ICE’s] compliance’ with the PRR,” which “lack the specificity requisite for agency action.”).

 ii.     Plaintiffs also do not have a cognizable APA claim because Accardi does not extend to this

 particular situation. As the Fourth Circuit has recognized, the Accardi doctrine allows relief in

 instances involving “an agency’s failure to afford an individual procedural safeguards required under

 its own regulations.” United States v. Morgan, 193 F.3d 252, 266 (4th Cir. 1999) (emphasis added); see

 also Lopez v. FAA, 318 F.3d 242, 246 (D.C. Cir. 2003) (holding that Accardi “require[s] agencies to

 abide by internal, procedural regulations”) (emphasis added). Plaintiffs are not seeking to enforce

 procedural safeguards; rather, they are bringing a claim to have Federal Defendants comply with the

 PBNDS in the manner with which Plaintiffs request, specifically as to providing medical and

 nutritional care. See Mem. at 25-26. This is not simply asking the Court to enforce a procedural

 right in an agency’s rules or regulations, but instead asking the agency to guarantee substantive rights

 to Plaintiffs of what their conditions will be like. Accardi does not stretch this far. This is because

 “Accardi is rooted . . . in notions of procedural due process” and “[i]t is not readily apparent that . . .

 substantive guidelines on how ICE should operate its detention facilities, fall[] ‘within the ambit of

 those agency actions to which the [Accardi] doctrine may attach.’” C.G.B., 2020 WL 2935111, at *34

 (citation omitted); see also Otero v. Kelly, 2017 WL 3049356, at *6 (D. Ariz. July 18, 2017) (“Accardi

 only applies to agency procedures that are intended to confer a substantive benefit on an individual.”)

 (emphasis added). As such, courts have concluded that “because Accardi does not create substantive

 rights, [plaintiffs] cannot rely on the APA to enforce the government’s adherence to CDC guidelines

 or its own internal guidance [on how to handle the COVID-19 crisis].” D.A.M. v. Barr, 2020 WL

 4218003, at *13 (D.D.C. July 23, 2020). The same is true of Plaintiffs’ APA claim.

                          b. Plaintiffs cannot demonstrate that Federal Defendants have failed to
                             comply with the PBNDS.

         In any event, Plaintiffs cannot demonstrate a likelihood of success on the merits of their

 APA claim because Federal Defendants have made reasonable efforts to comply with the PBNDS
                                                      22
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 24 of 33 PageID# 379



 and the CDC Interim Guidance for detention facilities and ICA Farmville is itself in compliance

 with the PBNDS. See Mullan Decl. ¶ 66. Recent decisions assuming that one could assert an APA

 claim similar to that of Plaintiffs have recognized that an agency does not have to perfectly apply

 these standards and guidelines to avoid APA liability. See, e.g., C.G.B., 2020 WL 2935111, at *32

 n.39. Moreover—as to the CDC Interim Guidance—the fact that a facility’s “transfer policies,

 quarantine procedures, or other protective measures might not conform absolutely with CDC

 Guidance is not a basis to conclude that it violates that guidance,” and courts have found that the

 inquiry is whether defendants “are making reasonable efforts to comply with CDC Guidance and

 reduce risks that detainees are exposed to COVID-19.” Benavides, 2020 WL 3839938, at *11.

         Plaintiffs fault Federal Defendants for not complying with the Medical Care Standard from

 the PBNDS, the Food Service Standard from the PBNDS, and the CDC’s Interim Guidance for

 detention facilities, which they assert is incorporated by reference into the PBNDS. None of these

 contentions is persuasive, and, at best, there is conflicting evidence on all of them. As to the

 Medical Care Standard, Plaintiffs assert that Federal Defendants have not conducted adequate

 testing, have not implemented sufficient precautions to prevent a COVID-19 outbreak, and are not

 ensuring that ICA Farmville is providing appropriate treatment and isolation to address the health

 risks that have spread throughout the facility. Mem. at 25. But a declaration by Defendant Jeffrey

 Crawford from a prior litigation that Plaintiffs themselves appended to their Complaint establishes

 that ICA Farmville has tested all of its detainees, instituted screening and cohorting systems in an

 attempt to prevent the spread of the disease, provides PPE and routine cleaning, has isolated and

 cohorted positive cases, and provides daily medical monitoring while sending detainees with more

 serious symptoms to the hospital. ECF No. 1-7 ¶¶ 3(d), 10, 15(g), 15(i), 20, 27, 29, 30, 43, 44. In

 addition, the PBNDS directs ICE detention facilities to maintain plans to address the management

 of infectious and communicable diseases and to work in coordination with public health

                                                    23
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 25 of 33 PageID# 380



 authorities—measures that ICA Farmville has undertaken as well. See ICE, Performance-Based National

 Detention Standards 261 (2011), https://www.ice.gov/doclib/detention-

 standards/2011/pbnds2011r2016.pdf (“PBNDS Standards”); see also Crawford Decl. ¶ 4.

         As to the Food Service Standard, which is aimed at ensuring that detainees are provided a

 “nutritionally balanced diet that is prepared and presented in a sanitary and hygienic food service

 operation,” PBNDS Standards at 228, Plaintiffs assert that Federal Defendants have also denied

 them adequate nutrition, claiming that ICA Farmville serves raw and undercooked food as well as

 food infested with bugs. Mem. at 25-26. But Federal Defendants have presented evidence that this

 is not the case. The evidence shows that: Plaintiffs are being served a common fare menu with

 sufficient caloric value and special dietary restrictions; food preparation at ICA Farmville is subject

 to strict controls regarding its temperature, preparation, and cleaning; there have been no complaints

 regarding food infestation; and recent compliance inspections of ICA Farmville found no

 deficiencies with the Food Service standard, Mullan Decl. ¶¶ 67, 69-74; Crawford Decl. ¶ 31.

         Lastly, Plaintiffs assert that Defendants have flouted CDC guidelines—incorporated into the

 Medical Care Standard of the PBNDS, see PBNDS Standards at 258—because there is insufficient

 social distancing at ICA Farmville, insufficient PPE, and ICE’s past and alleged proposed future

 transfer of detainees runs against the CDC’s Interim Guidance for detention facilities. See Mem. at

 26. Although Plaintiffs paint the CDC’s Interim Guidance as if it were binding, the “CDC

 Guidance itself suggests that it was not intended to be followed with rigid precision.” Benavides,

 2020 WL 3839938, at *11. In fact, the document says in bold letters that “[t]he guidance may need

 to be adapted based on individual facilities’ physical space, staffing, population, operations, and

 other resources and conditions.” CDC Interim Guidance. Thus, it is not clear that the Interim

 Guidance, even if incorporated into the PBNDS, places any binding internal mandate upon ICE

 facilities. But even if it does, Federal Defendants have taken reasonable efforts to comply with it.

                                                    24
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 26 of 33 PageID# 381



         As to Plaintiffs’ assertion that ICA Farmville has not instituted sufficient social distancing as

 per the Interim Guidance, the guidance recognizes that “social distancing is challenging to practice

 in correctional and detention environments” and, as a result, instructs facilities to “[i]mplement

 social distancing strategies to increase the physical space between incarcerated/detained persons . . .

 and to minimize mixing of individuals from different housing units” while noting that “[s]trategies

 will need to be tailored to the individual space in the facility and the needs of the population and

 staff” and that “[n]ot all strategies will be feasible in all facilities.” Id. In turn, the Interim Guidance

 suggests a number of example strategies to maximize social distancing, which include, among others:

 enforcing increased space in holding cells and waiting lines; staggering recreation and meal times;

 limiting the size of group activities; reassigning bunks; arranging bunks to allow for sleeping head to

 foot; rearranging scheduled movements to minimize mixing of individuals from different housing

 areas; and designating a space near housing units for medical care. Id. ICA Farmville has adopted

 all of the aforementioned strategies. Crawford Decl. ¶ 15(i).

         Likewise, Plaintiffs’ argument that Federal Defendants have violated the Interim Guidance

 by transferring detainees is not borne out by the flexible standards set out by that guidance. The

 Interim Guidance does not tell detention facilities to stop transfer, stating “[i]f possible, avoid

 transferring infected individual(s) to another facility” but recognizing that transfers may be “necessary

 for medical evaluation, medical isolation/quarantine, clinical care, extenuating security concerns,

 release, or to prevent overcrowding.” CDC Interim Guidance (emphasis added). It then offers

 suggestions for transferring detainees including that detainees should be screened for COVID-19

 and that a receiving facility can quarantine or isolated positive cases. Id. In accordance with that

 guidance, the 74 detainees that were transferred on June 2, 2020 to ICA Farmville were screened and

 isolated from the general population upon arrival. Crawford Decl. ¶¶ 28-29. In addition, while

 Plaintiffs assert that there will be a future transfer of detainees out of the facility to Texas based on

                                                      25
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 27 of 33 PageID# 382



 Plaintiff Santos Garcia’s inadmissible hearsay assertions, see Mem. at 26, that assertion is not true.

         In sum, even assuming Plaintiffs have a cognizable APA claim, this claim would likely fail on

 the merits given Federal Defendants’ reasonable efforts at compliance with the PBNDS.

         B.      Factor 2: Plaintiffs cannot show they will be irreparably harmed absent an injunction.

         The Supreme Court’s “frequently reiterated standard requires plaintiffs seeking preliminary

 relief to demonstrate that irreparable injury is likely in the absence of an injunction.” Winter, 555 U.S.

 at 22 (emphasis added). Conclusory or speculative allegations do not establish a likelihood of

 irreparable harm. Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 812 (4th Cir. 1991); see also

 Scotts Co. v. United Indus. Corp., 315 F.3d 264, 283 (4th Cir. 2002) (“The plaintiff must make a clear

 showing of irreparable harm and the required irreparable harm must be neither remote nor speculative,

 but actual and imminent.”). Importantly, irreparable harm does not exist where, even if actual harm

 has occurred, that harm has passed and is unlikely to recur. See Brown v. Holloway, 2013 WL 2237787,

 at *1 (W.D. Va. May 21, 2013) (“Brown’s claim regarding the 2012 Ramadan fast cannot constitute

 imminent or irreparable harm, as the 2012 fast has passed and he does not allege that denial of

 participation in 2012 will preclude him from participation in the future.”).

         In support of their assertion of irreparable harm, Plaintiffs assert that the violation of their

 constitutional rights constitutes irreparable harm as does their “heightened health risk because . . .

 COVID-19 has infiltrated and spread within Farmville” and they have already contracted the virus.

 Mem. at 28. As to the first contention, Plaintiffs’ constitutional rights, as previously discussed, are

 not being violated. See Part I.A.1. As to the second contention, no one would try to downplay

 Plaintiffs’ unfortunate experiences in contracting COVID-19 or diminish Plaintiffs’ serious fears

 regarding the virus. Yet, irreparable harm absent a preliminary injunction likely does not exist because

 the harm for Plaintiffs has already passed. See Brown, 2013 WL 2237787, at *1. That is, Plaintiffs have

 already been infected with the disease and are either recovering or have recovered. See Mem. at 28


                                                     26
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 28 of 33 PageID# 383



 (noting Plaintiffs are “recovering from COVID-19”).           Indeed, Plaintiffs’ declarations discuss

 symptoms from over a month ago, 10 with some Plaintiffs admitting that they were feeling better at the

 time their declarations were signed in mid-July. 11 Subsequent follow-up shows that Plaintiff Bolanos

 Hernandez tested negative for COVID-19 on July 16, and Plaintiffs’ Santos Garcia and Castillo

 Gutierrez are not currently exhibiting COVID-19 symptoms. Crawford Decl. ¶ 48.

         Plaintiffs, however, express a fear that they will be re-exposed to and re-infected by COVID-

 19, Mem. at 29, but it is currently unknown what the duration of antibody protection is and if a person

 can be re-infected with COVID-19. Mullan Decl. ¶ 85. In fact, while there are anecdotal stories

 regarding individuals being re-infected, clinicians have counseled that cases of re-infection have not

 been “unambiguously demonstrated” and that perceived cases of re-infection may be due to a “drawn-

 out course of infection,” the result of false positives, or prompted “by recent studies suggesting that

 [COVID-19] antibody levels plummet” after infection despite the fact that this decline is normal. 12

 Thus, Plaintiffs’ fear of harm through re-infection—although one understandably shared by many—

 is not sufficiently actual and imminent to represent irreparable harm.

         Plaintiffs’ circumstances are in much like those of the immigration detainees in Alcantara v.

 Archambeault, 2020 WL 2773765 (S.D. Cal. May 26, 2020), where the court found irreparable harm

 lacking to support a preliminary injunction. There, plaintiffs had brought suit against their facility as


 10
    Based on an analysis of data by the World Health Organization, individuals with mild symptoms
 from COVID-19 including cough, fever, body aches, fatigue, sore throat, and headache, take on
 average two weeks to recover from the virus. See James Gallagher, Coronavirus: How long does it take to
 recover?, BBC (May 1, 2020), https://www.bbc.com/news/health-52301633.
 11
     Plaintiff Santos Garcia’s declaration updates that he stopped feeling a fever as of July 2 after
 symptoms in late June. ECF No. 1-1 ¶¶ 20-21. Plaintiff Bolanos Hernandez also describes
 symptoms in late June and, as of his declaration signed on July 18, stated that he was feeling better.
 ECF No. 1-2 ¶¶ 6, 14. And Plaintiff Castillo Gutierrez describes symptoms from June 28 to July 7
 from COVID-19 with no further update as of his declaration signed on July 16. ECF No. 1-4
 ¶¶ 7-8.
 12
    See Apoorva Mandavilli, Can You Get Covid-19 Again? It’s Very Unlikely, Experts Say, New York
 Times (July 22, 2020), https://www.nytimes.com/2020/07/22/health/covid-antibodies-herd-
 immunity.html.
                                                    27
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 29 of 33 PageID# 384



 it dealt with its own increase of COVID-19 cases that numbered some 160 at one time. Id. at *2.

 However, the Court noted that at the time of its decision, the infection rate had lowered and the

 facility had instituted a number of new policies and practices such as cohorting, screening, increased

 sanitation, and handing out PPE. Id. Acknowledging that it had previously found irreparable harm

 to grant a temporary restraining order, the court found irreparable harm lacking to grant a preliminary

 injunction because “conditions ha[d] now changed, and reflect[ed] a lesser risk that [detainees] will

 contract the virus.” Id. at *4. In particular, it found irreparable harm lacking because of these

 conditions and because “three of [the] four [plaintiff subclass members] ha[d] already contracted the

 coronavirus and recovered.” Id. The same is true for Plaintiffs here.

         C.      Factors 3 & 4: The balance of equities and the public interest favor the Federal
                 Defendants.

         Two strong considerations tilt the balance of equities and the public interest in favor of Federal

 Defendants against the issuance of a preliminary injunction. First is the well-settled and significant

 public interest in enforcement of United States immigration laws. See Blackie’s House of Beef, Inc. v.

 Castillo, 659 F.2d 1211, 1221 (D.C. Cir. 1981) (“The Supreme Court has recognized that the public

 interest in enforcement of the immigration laws is significant.”). This interest necessarily includes the

 Government’s measures to detain and transport aliens as part of removal proceedings. 13 Plaintiffs’

 request to constrict Federal Defendants’ flexible response to the COVID-19 pandemic at ICA

 Farmville and to constrict Federal Defendants’ authority to transfer detainees, see Mem. at 30, would

 impinge on that interest. See, e.g., Sasso v. Milhollan, 735 F. Supp. 1045, 1049 (S.D. Fla. 1990) (denying

 injunction seeking to prohibit transfer of a detainee finding that “[i]t would jeopardize the orderly and

 efficient administration of this country’s immigration laws”).



 13
   Plaintiffs’ current detention is part of that interest as Plaintiffs are detained pending their removal
 proceedings and because Immigration Judges found that two of them would be a danger to the
 community if released. See Mullan Decl. ¶¶ 20, 36.
                                                    28
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 30 of 33 PageID# 385



         Second is the similarly well-settled interest that courts generally should avoid managing the

 affairs of detention centers. Courts—including the Fourth Circuit—have repeatedly been reticent to

 order preliminary injunctive relief in this context, particularly when plaintiffs, like in this case, are

 requesting relief would that bind detention facilities to certain measures. See Taylor, 34 F.3d at 269

 (“Even where there has been a finding on the merits that unconstitutional conditions exist, federal

 courts should proceed cautiously and incrementally in ordering remediation so as not to assume the

 role of prison administrators.”); Pevia v. Pierce, 2019 WL 3717812, at *2 (D. Md. Aug. 7, 2019) (same).

 The Supreme Court itself has recognized that “[r]unning a prison is an inordinately difficult

 undertaking that requires expertise, planning, and the commitment of resources, all of which are

 peculiarly within the province of the legislative and executive branches of government,” and all of

 which “counsel a policy of judicial restraint” when intervening in the administration of a detention

 facility. Turner v. Safley, 482 U.S. 78, 84-85 (1987).

         These concerns apply with equal force against the issuance of a preliminary injunction here.

 Federal Defendants aver that the measures they have undertaken have balanced their interests in

 immigration detention as well as the health and safety of detainees while, importantly, allowing orderly

 medical processes and protocols to be implemented by the facility’s and ICE’s own expert

 professionals. See Youngberg v. Romeo, 457 U.S. 307, 322-23 (1982) (urging judicial deference and finding

 presumption of validity regarding decisions of medical professionals concerning conditions of

 confinement). But granting a preliminary injunction whereby Federal Defendants must create and

 bind themselves to a plan overseen by Plaintiffs’ own selected expert, see Mot. at 1, would delay

 implementation of those and additional preventative measures that may be proposed in conjunction

 with the reasoned judgment of the CDC, either following its inspection of ICA Farmville or otherwise.

 Mullan Decl. ¶ 88. Courts dealing with similar conditions of confinement claims seeking to bind

 prison administrators to certain measures amidst the spread of COVID-19 have recognized this very

                                                      29
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 31 of 33 PageID# 386



 point. See Swain, 961 F.3d at 1293 (“[T]he same public interest just as doubtlessly favors a proper

 allocation of public-health resources—an allocation that politically accountable (and often local)

 officials are best equipped to make.”); Valentine v. Collier, 956 F.3d 797, 803 (5th Cir. 2020) (staying a

 preliminary injunction “because the district court’s order interferes with the rapidly changing and

 flexible system-wide approach that [the prison system had] used to respond to the pandemic so far”).

         Plaintiffs argue that the public interest tilts in their favor given the public’s interest in

 minimizing the spread of COVID-19, ensuring individual and community health, and in remedying a

 dangerous or unhealthy situation and preventing further spread of the disease. See Mem. at 29-30.

 However, Federal Defendants’ measures at ICA Farmville—which largely follow with the CDC’s

 Interim Guidance for detention facilities—are already aimed at achieving Plaintiffs’ stated goals. Thus,

 the public interest does not counsel subjecting Federal Defendants to the judgment of Plaintiffs’

 expert and binding them to come up with and abide by other, different measures. But even if the

 current steps being taken at ICA Farmville were not in the interests of ensuring individual and

 community health, the CDC is already taking steps to inspect the facility and may, as a public health

 agency, propose its own solutions. Mullan Decl. ¶ 88. Granting Plaintiffs’ injunction would interfere

 with this process and supervene the judgment of their expert for the reasoned judgment of public

 health officials. Although Plaintiffs regrettably have had to endure COVID-19 and may believe that

 alternative efforts like the ones they propose could work better in mitigating COVID-19, the

 touchstone of this Court’s inquiry is whether Federal Defendants’ efforts in the face of COVID-19

 constitute “reasonable action.” Toure, 2020 WL 2092639, at *13. Because the Federal Defendants’

 efforts have been, a preliminary injunction should not issue.

                                            CONCLUSION

         For the foregoing reasons, the Federal Defendants would respectfully request that the Court

 deny Plaintiffs’ Motion for Preliminary Injunction.

                                                    30
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 32 of 33 PageID# 387



 Dated: August 6, 2020                     Respectfully submitted,

                                           G. ZACHARY TERWILLIGER
                                           UNITED STATES ATTORNEY

                                    By:    /s/
                                           YURI S. FUCHS
                                           Assistant United States Attorney
                                           Office of the United States Attorney
                                           2100 Jamieson Avenue
                                           Alexandria, Virginia 22314
                                           Tel:    (703) 299-3872
                                           Fax: (703) 299-3983
                                           Email: yuri.fuchs@usdoj.gov
                                           Counsel for Federal Defendants




                                      31
Case 1:20-cv-00821-LMB-JFA Document 31 Filed 08/06/20 Page 33 of 33 PageID# 388



                                   CERTIFICATE OF SERVICE

       I do hereby certify that on this 6th day of August, 2020, I have electronically filed the foregoing

 using the CM/ECF system.




                                                _______/s/______
                                                Yuri S. Fuchs
                                                Assistant U.S. Attorney
                                                U.S. Attorney’s Office
                                                2100 Jamieson Avenue
                                                Alexandria, VA 22314
                                                Tel: (703) 299-3872
                                                Fax: (703) 299-3983
                                                Email: yuri.fuchs@usdoj.gov
                                                Counsel for Federal Defendants




                                                   32
